Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 15 June 2021. This Action is made FINAL.
Claims 1-21 are pending for examination.  Claim 21 is newly added. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but are not persuasive. In the remarks, Applicant argued that the prior art Beaven in view of Ramaswamy failed to describe all the features of independent claims 1, 13, and 17. Specifically, Applicant argued:
The combination of Beaven and Ramaswamy does not describe all features of any of independent claims 1, 13, and 17 including (as recited in claim 1): 
receiving, at a computing device, a vehicle data-signature-map of an interior of an aircraft for at least one parameter of the aircraft, wherein the vehicle data- signature-map is based on sensor outputs for the at least one parameter obtained during flight of the aircraft and received from sensors of mobile devices positioned at locations in the interior of a fuselage of the aircraft, and wherein the vehicle data-signature-map is a graphical representation indicative of a distribution of the at least one parameter at the locations within the interior of the fuselage of the aircraft; 
comparing the vehicle data-signature-map with a previous vehicle data-signature- map of the aircraft; 
based on differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, making a determination for maintenance of the aircraft; and  
generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of 
(remarks, Section III, pages 13-14)
Because the combination of Beaven and Ramaswamy does not describe all features of any of independent claims 1, 13, and 17, the combination of Beaven and Ramaswamy does not render any of claims 1, 2, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, and 20 obvious.  (remarks, Section III, page 15)
The combination of Beaven and Ramaswamy does not describe all features of any of independent claims 1, 13, and 17 as noted above. The addition of Joshi does not make up for the shortcomings of the combination of Beaven and Ramaswamy for at least the same reasons. Thus, the combination of Beaven, Ramaswamy, and Joshi does not render any of dependent claims 5, 12, and 15 obvious.  (remarks, Section IV, page 15)
The combination of Beaven and Ramaswamy does not describe all features of any of independent claims 1, 13, and 17 as noted above. The addition of Deker does not make up for the shortcomings of the combination of Beaven and Ramaswamy for at least the same reasons. Thus, the combination of Beaven, Ramaswamy, and Deker does not render any of dependent claims 8, 9, 18, and 19 obvious. (remarks, Section V, page 16)

The examiner respectfully disagrees. 
Regarding point a, the combination of Beaven and Ramaswamy teach the limitations of independent claims 1, 13, and 17, including sub-points (ii), (iii), and (iv) as a whole, as well as the limitations of sub-point (i), at least in part. 
Regarding sub-point (i), Beaven teaches receiving, at a computing device, a vehicle data-signature-map of an interior of an aircraft for at least one parameter of the aircraft (FIG. 3: (32); ¶ controller 34 may be operably coupled to the air-conditioning system 10, the plurality of aircraft systems 30, as well as the sensors 32”; ¶[0016] “The sensors 32 may output a variety of data including data related to temperatures of the air-conditioning pack 22”). Controller 34 receives (receiving, at a computing device) data from sensors 32 (a vehicle data-signature-map) distributed throughout the interior of the aircraft shown in FIG. 3 (an interior of an aircraft), including temperature data (for at least one parameter of the aircraft). 
Beaven further teaches wherein the vehicle data- signature-map is based on sensor outputs for the at least one parameter obtained during flight of the aircraft and received from sensors […] positioned at locations in the interior of […] the aircraft (FIG. 3: (32), (88); ¶ [0019]: “The controller 34 and/or the controller 60 may utilize inputs from the… sensors 32… to diagnose the fault with the air-conditioning system 10… the diagnosis of the fault with the air-conditioning system 10 or a subsystem thereof may be done during flight”). The controller 34 receives data from sensors 32 including temperature (wherein the vehicle data-signature-map is based on sensor outputs for the at least one parameter), the sensors 32 being distributed in various zones 88 shown in FIG. 3 (received from sensors positioned at locations in the interior of the aircraft), and where the controller 34 diagnoses a fault based on the sensor data during the flight, i.e. receives the sensor data during the flight (sensor outputs for the at least one parameter obtained during flight of the aircraft).
Finally, Beaven teaches the vehicle data-signature-map is […] indicative of a distribution of the at least one parameter at the locations within the interior of […] the aircraft (FIG. 3: (32), (88); ¶ [0018]: “A number of sensors 32 may be included and may output signals related to various aspects of the cabin temperature control system 24 including air temperatures within the zones 88
Beaven fails to explicitly teach sensors of mobile devices positioned at locations in the interior of a fuselage of the aircraft, and wherein the vehicle data-signature-map is a graphical representation indicative of a distribution of the at least one parameter at the locations within the interior of the fuselage of the aircraft, the limitations bolded for emphasis. However, in the same field of endeavor, Ramaswamy teaches sensor outputs for the at least one parameter obtained during flight of the aircraft and received from sensors of mobile devices positioned at locations in the interior of a fuselage of the aircraft (FIG. 2: (202); FIG. 4: (404); ¶ [0008]: “further embodiments include sensors devices that are configured to upload the sensor data to the server in real-time”; ¶ [0033]: “Since the passengers and crew often carry devices that are equipped with a variety of sensors, they can provide additional external data points to analyze an aircraft event"; ¶ [0034]: “The techniques described herein leverages the sensor data collected by a network of mobile devices”; ¶ [0050]: “the temperature setpoint for the cabin can be compared to the temperature data from the user devices 202 of passengers in the cabin to determine if the air management system should be modified to achieve passenger comfort”). At step 404 sensor data from user mobile devices 202, including temperature, is received in real-time (sensor outputs for the at least one parameter obtained during flight of the aircraft and received from sensors of mobile devices), and where the mobile devices are associated with passengers on the aircraft, i.e. inside the fuselage of the aircraft (mobile devices positioned at locations in the interior of a fuselage of the aircraft).  
Ramaswamy further teaches a distribution of the at least one parameter at the locations within the interior of the fuselage of the aircraft (¶ [0050]: “the temperature setpoint for the cabin can be compared to the temperature data from the user devices 202 of passengers in the cabin to determine if the air management system should be modified to achieve passenger comfort”). The temperature data (a distribution of the at least one parameter) is received from user devices 202 in the cabin (at the locations within the interior of the fuselage of
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven with the feature of collecting sensor output from mobile devices of Ramaswamy so that “…The techniques described herein leverages the sensor data collected by a network of mobile devices” and “By leveraging a plurality of data collection sources more robust data can be used for analysis” (Ramaswamy, Paragraph [0034]). 
Although the previously cited prior art fails to teach the vehicle data-signature-map is a graphical representation, applicant’s arguments regarding the untaught, newly amended limitations of sub-point (i) are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Regarding sub-point (ii), Beaven teaches comparing the vehicle data-signature-map with a previous vehicle data-signature- map of the aircraft. (FIG. 4: (104); ¶ [0029]: “At 104, the transmitted data or sensor output may be compared to a predetermined threshold for the transmitted data… The predetermined threshold for the transmitted data may also include a historical predetermined threshold for the sensor output… Thus, the output signal may be compared to results obtained from previous flights for the same aircraft”). The sensor data is compared (comparing the vehicle data-signature-map) with a historical threshold from the same aircraft (a previous vehicle data-signature-map of the aircraft).

Regarding sub-point (iii), Beaven teaches based on differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, making a determination for maintenance of the aircraft. (FIG. 4: (106); ¶ [0031]: “At 106, a fault in an air-conditioning pack 22 of the air-conditioning system 10 may be diagnosed based on the comparison at 104. For example, a fault in the air-conditioning pack 22 may be diagnosed when the comparison indicates that the sensor satisfies a predetermined threshold. The term “satisfies” the threshold is used herein to mean that the variation 

Regarding sub-point (iv), Beaven teaches generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft (FIG. 4: (108); ¶ [0035]: “At 108, the controller 34 and/or the controller 60 may provide an indication of the fault in the air-conditioning pack 22 of the air-conditioning system 10 diagnosed at 106”). At block 108 the controller 34 provides an indication of the fault in air-conditioning pack 22 (generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft).
Beaven further teaches based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of the aircraft being substantially different than the distribution of the at least one parameter in the vehicle data-signature-map for other portions of the aircraft to assist with the maintenance of the aircraft. (FIG. 4; ¶ [0030]: “when minimums and maximums for the transmitted data may be determined, the comparing at 104 may include comparing the minimums and/or maximums to the predetermined thresholds”; ¶ [0036]: “By way of non-limiting example, in such an instance, diagnosing the fault may include diagnosing the fault with a controller 78 of the air-conditioning pack 22 when the comparisons indicate a divergence in flow between the two air-conditioning packs 22 of the aircraft 8”). At block 108 controller 34 provides an indication of the fault in air-conditioning pack 22 and controller 78 (generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft) based on a comparison that indicates divergence in flow between the two air-conditioning packs (based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of the aircraft being 

Therefore, for at least the reasons outlined above, as well as the new grounds of rejection necessitated by applicant’s amendments, outlined below, the rejection of independent claims 1, 13, and 17 under 35 U.S.C. §103 is maintained. 

Regarding point b, for the reasons outlined above as to the maintenance of the rejection of independent claims 1, 13, and 17, as well as the new grounds of rejection necessitated by applicants amendments, outlined below, the rejection of claims 1, 2, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, and 20 under 35 U.S.C. §103 is maintained. 

Regarding point c, for the reasons outlined above as to the maintenance of the rejection of independent claims 1, 13, and 17, as well as the new grounds of rejection necessitated by applicants amendments, outlined below, the rejection of claims 5, 12, and 15 under 35 U.S.C. §103 is maintained. 

Regarding point d, for the reasons outlined above as to the maintenance of the rejection of independent claims 1, 13, and 17, as well as the new grounds of rejection necessitated by applicants amendments, outlined below, the rejection of claims 8, 9, 18, and 19 under 35 U.S.C. §103 is maintained. 

Regarding new claim 21, the examiner proposed adding a limitation that specified determining maintenance for a component within the fuselage to overcome prior art Ramaswamy during a telephonic interview held on 09 June 2021, although the examiner failed to provide exact wording for the limitation. The examiner’s intention was to provide a limitation that distinguished the instant identify seats that may require maintenance due to larger vibrations being detected in those areas”. However, given the broadest reasonable interpretation of the limitations as written, the prior art Beaven teaches the limitations of new claim 21. Beaven teaches an invention that determines maintenance for a controller in the cockpit of an aircraft. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven et al. (PGPub No US 2017/0060125 A1) in view of Ramaswamy (PGPub No US 2020/0180790 A1), and in further view of Kneuper et al. (PGPub No US 2015/0261379 A1), henceforth known as Kneuper.
Beaven and Ramaswamy were first cited in a previous Office Action.
Regarding claim 1, Beaven teaches:
A method of performing maintenance on an aircraft, the method comprising: 
(Beaven, Abstract: “A method of diagnosing a fault in an air-conditioning pack of an aircraft…”)

receiving, at a computing device, a vehicle data-signature-map of an interior of an aircraft for at least one parameter of the aircraft, 
(Beaven, FIG. 3: (32);
Paragraph [0011]: “…The controller 34 may be operably coupled to the air-conditioning system 10, the plurality of aircraft systems 30, as well as the sensors 32…”;
Paragraph [0016]: “…The sensors 32 may output a variety of data including data related to temperatures of the air-conditioning pack 22…”;
Where controller 34 receives (receiving, at a computing device) data from sensors 32 (a vehicle data-signature-map) distributed throughout the interior of the aircraft shown in FIG. 3 (an interior of an aircraft), including temperature data (for at least one parameter of the aircraft))

wherein the vehicle data-signature-map is based on sensor outputs for the at least one parameter obtained during flight of the aircraft and received from sensors [of mobile devices] positioned at locations in the interior of [a fuselage of] the aircraft, and 
(Beaven, FIG. 3: (32), (88);
Paragraph [0019]: “…The controller 34 and/or the controller 60 may utilize inputs from the… sensors 32… to diagnose the fault with the air-conditioning system 10… the diagnosis of the fault with the air-conditioning system 10 or a subsystem thereof may be done during flight…”;
Where the controller 34 receives data from sensors 32 including temperature (wherein the vehicle data-signature-map is based on sensor outputs for the at least one parameter), the sensors 32 being distributed in various zones 88 shown in FIG. 3 (received from sensors positioned at locations in the interior of the aircraft), and where the controller 34 diagnoses a fault based on the sensor data during the flight, i.e. receives the sensor data during the flight (sensor outputs for the at least one parameter obtained during flight of the aircraft))

wherein the vehicle data-signature-map is [a graphical representation] indicative of a distribution of the at least one parameter at the locations within the interior of [the fuselage of] the aircraft; 
(Beaven, FIG. 3: (32), (88);
Paragraph [0018]: “…A number of sensors 32 may be included and may output signals related to various aspects of the cabin temperature control system 24 including air temperatures within the zones 88…”;
Where the sensor data (wherein the vehicle data-signature-map) is from sensors 32 located in various zones 88, sensing air temperature within the zones (is […] indicative of a distribution of the at least one parameter at the locations within the interior of […] the aircraft))

comparing the vehicle data-signature-map with a previous vehicle data-signature-map of the aircraft; 

Paragraph [0029]: “…At 104, the transmitted data or sensor output may be compared to a predetermined threshold for the transmitted data… The predetermined threshold for the transmitted data may also include a historical predetermined threshold for the sensor output… Thus, the output signal may be compared to results obtained from previous flights for the same aircraft…”;
Where the sensor data is compared (comparing the vehicle data-signature-map) with a historical threshold from the same aircraft (a previous vehicle data-signature-map of the aircraft))

based on differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, making a determination for maintenance of the aircraft; and 
(Beaven, FIG. 4: (106);
Paragraph [0031]: “At 106, a fault in an air-conditioning pack 22 of the air-conditioning system 10 may be diagnosed based on the comparison at 104. For example, a fault in the air-conditioning pack 22 may be diagnosed when the comparison indicates that the sensor satisfies a predetermined threshold. The term “satisfies” the threshold is used herein to mean that the variation comparison satisfies the predetermined threshold…”;
Where block 106 diagnoses a fault (making a determination for maintenance of the aircraft), based on the comparison at 104 of the sensor data to the historical threshold, i.e. satisfying a predetermined variation threshold (based on differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map))

generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of the aircraft being substantially different than the distribution of the at least one parameter in the vehicle data-signature-map for other portions of the aircraft to assist with the maintenance of the aircraft.
(Beaven, FIG. 4: (108);
…when minimums and maximums for the transmitted data may be determined, the comparing at 104 may include comparing the minimums and/or maximums to the predetermined thresholds…”;
Paragraph [0035]: “At 108, the controller 34 and/or the controller 60 may provide an indication of the fault in the air-conditioning pack 22 of the air-conditioning system 10 diagnosed at 106…”;
Paragraph [0036]: “…By way of non-limiting example, in such an instance, diagnosing the fault may include diagnosing the fault with a controller 78 of the air-conditioning pack 22 when the comparisons indicate a divergence in flow between the two air-conditioning packs 22 of the aircraft 8.”;
Where at block 108 controller 34 provides an indication of the fault in air-conditioning pack 22 (generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft) based on determining a maximums or minimums of the sensor data and comparing the maximums/minimums to the threshold value (based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of the aircraft being substantially different than the distribution of the at least one parameter in the vehicle data-signature-map for other portions of the aircraft).
As an additional example, diagnosing a fault for the air-conditioning pack 22 (generating and outputting, by the computing device, a recommendation for inspection of an identified portion of the aircraft) may further include a comparison that indicates divergence in flow between the two air-conditioning packs (based on the distribution of the at least one parameter in the vehicle data-signature-map for the identified portion of the aircraft being substantially different than the distribution of the at least one parameter in the vehicle data-signature-map for other portions of the aircraft)). 

Although Beaven teaches “Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices…” (Beaven, Paragraph [0024]), Beaven fails to explicitly teach sensor outputs for the at least one parameter… received from sensors of mobile devices positioned at locations in the interior of a fuselage of the aircraft and the vehicle data-signature-map is a graphical representation indicative of a distribution of the at  the fuselage of the aircraft, the limitations bolded for emphasis. 

However, in the same field of endeavor, Ramaswamy teaches:
[… ] sensor outputs [for the at least one parameter obtained during flight of the aircraft and] received from sensors of mobile devices [positioned at locations in the interior of] a fuselage of [the aircraft, and]
(Ramaswamy, FIG. 2: (202); FIG. 4: (404);
Paragraph [0008]: “…further embodiments include sensors devices that are configured to upload the sensor data to the server in real-time…”;
Paragraph [0033]: “Since the passengers and crew often carry devices that are equipped with a variety of sensors, they can provide additional external data points to analyze an aircraft event…”;
Paragraph [0034]: “The techniques described herein leverages the sensor data collected by a network of mobile devices…”;
Paragraph [0050]: “…the temperature setpoint for the cabin can be compared to the temperature data from the user devices 202 of passengers in the cabin to determine if the air management system should be modified to achieve passenger comfort…”;
Where at step 404 sensor data from user mobile devices 202, including temperature, is received in real-time (sensor outputs [for the at least one parameter obtained during flight of the aircraft and] received from sensors of mobile devices), and where the mobile devices are associated with passengers on the aircraft, i.e. inside the aircraft (mobile devices [positioned at locations in the interior of the aircraft, and]))

[… a distribution of the at least one parameter at the locations within the interior of] the fuselage of [the aircraft;]
(Ramaswamy, FIG. 2: (202); FIG. 4: (404);
…the temperature setpoint for the cabin can be compared to the temperature data from the user devices 202 of passengers in the cabin to determine if the air management system should be modified to achieve passenger comfort…”;
The temperature data ([… a distribution of the at least one parameter]) is received from user devices 202 in the cabin (at the locations within the interior of] the fuselage of [the aircraft]).



It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven with the feature of collecting sensor output from mobile devices within the fuselage of an aircraft of Ramaswamy so that “…The techniques described herein leverages the sensor data collected by a network of mobile devices” and “By leveraging a plurality of data collection sources more robust data can be used for analysis” (Ramaswamy, Paragraph [0034]). 

The combination of Beaven and Ramaswamy fails to explicitly teach the vehicle data-signature-map is a graphical representation, the limitation bolded for emphasis. 

However, in the same field of endeavor, Kneuper teaches:
[wherein the vehicle data-signature-map is] a graphical representation [indicative of a distribution of the at least one parameter at the locations within the interior of the fuselage of the aircraft]; 
(Kneuper, FIG. 2: (250); FIG. 3B; 
Paragraph [0111]: “Aircraft flight equipment 250 includes… sensors (e.g., temperature, pressure, electrical)…”;
FIG. 3B depicts an embodiment of a synoptic user interface panel for aircraft environmental control system. The depicted embodiment displays the temperature in various climate zones disposed in various parts of the aircraft… Each climate zone may be depicted with a color that is indicative of the temperature in the various areas of the aircraft. In the depicted embodiment, the colors are selected on a range of color to provide a graphical indication of temperature…”;
Where FIG. 3 illustrates a user interface that displays a graphical indication of temperature ([wherein the vehicle data-signature-map is] a graphical representation), in various climate zones, throughout the aircraft fuselage ([indicative of a distribution of the at least one parameter at the locations within the interior of the fuselage of the aircraft])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven and Ramaswamy with the feature of using a graphical representation of a vehicle data signature map of Kneuper because “The inventive user interface provides a thorough, easily understood, intuitive and user-friendly interaction with each synoptic user interface” (Kneuper, Paragraph [0121]). 

Regarding claim 2, Beaven, Ramaswamy and Kneuper teach the method of claim 1. Beaven further teaches:
comparing the vehicle data-signature-map with vehicle data-signature-maps of different aircraft from a fleet of the aircraft, wherein the fleet of the aircraft are a same type of aircraft as the aircraft; and 
(Beaven, FIG. 4: (104); Table 3;
Paragraph [0029]: “At 104, the transmitted data or sensor output may be compared to a predetermined threshold for the transmitted data…The predetermined threshold for the transmitted data may also include a historical predetermined threshold for the sensor output including for example historical data related to the air-conditioning system of the aircraft or historical data for multiple other aircraft. Thus, the output signal may be compared to results obtained from previous flights for the same aircraft and against the whole fleet of aircraft…”;
Paragraph [0040]: “…Table 3 below details alternative numerical threshold used during diagnosing for a second type of aircraft such as an A330…”;
Where the sensor data is compared (comparing the vehicle data-signature-map) to a predetermined threshold based on historical data from other aircrafts from a fleet (with vehicle data-signature-maps of different aircraft from a fleet of the aircraft) and where the fleet of aircraft have the air-conditioning monitoring system and controller in order to upload the relevant data, i.e. the other aircraft have the same type of monitoring system (wherein the fleet of the aircraft are a same type of aircraft as the aircraft)
Further, Table 3 shows the thresholds for the sensor data is specific to an aircraft type, e.g. A330 (wherein the fleet of the aircraft are a same type of aircraft as the aircraft))

wherein making the determination for maintenance of the aircraft further comprises, based on differences of the vehicle data-signature-map as compared to the vehicle data- signature-maps of different aircraft from the fleet of the aircraft, making the determination for maintenance of the aircraft.
(Beaven, FIG. 4: (104), (106);
Paragraph [0029]: “The predetermined threshold for the transmitted data may also include a historical predetermined threshold for the sensor output including… historical data for multiple other aircraft. Thus, the output signal may be compared… against the whole fleet of aircraft…”;
Paragraph [0031]: “At 106, a fault in an air-conditioning pack 22 of the air-conditioning system 10 may be diagnosed based on the comparison at 104…”;
Where at block 106, a fault in the air-conditioning pack 22 of air conditioning system 10 is diagnosed (making the determination for maintenance of the aircraft) based on the comparison of the sensor data in block 104 to historical data from other aircrafts (based on differences of the vehicle data-signature-map as compared to the vehicle data- signature-maps of different aircraft from the fleet of the aircraft)).

Regarding claim 3, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Beaven further teaches:
receiving a fault code from an aircraft sensor system indicative of a possible operational error of multiple components of the aircraft; and 
(Beaven, FIG. 4: (106);
Paragraph [0032]: “Any number of faults in the air-conditioning system 10 may be diagnosed so long as the relevant data is obtained, appropriate comparisons are made… diagnosing the fault may be based on multiple comparisons. More specifically, the ram air inlet flap position may be determined to be at an above normal position but because of the additional cooling provided, a comparison may indicate that the compressor outlet temperature is lower than normal and/or that the pack outlet temperature is erratic…”;
Where at block 106, any number of faults is diagnosed based on various sensor data such as the ram air inlet flap position or the compressor outlet temperature (receiving a fault code from an aircraft sensor system indicative of a possible operational error of multiple components of the aircraft))

wherein generating the recommendation for inspection of the identified portion of the aircraft comprises utilizing the vehicle data-signature-map to identify a component from among the multiple components of the aircraft that is most likely causing the fault code.
(Beaven, FIG. 4: (106), (108);
Paragraph [0033]: “It will be understood that the transmitted data may be related to multiple sensor readings of the air-conditioning pack 22 and that diagnosing the fault may be based on one comparison or multiple comparisons. The comparison or combination of comparisons may indicate which sensors, parts or sub-systems are likely to be at fault. For example, a fault of a primary heat exchanger 72 of the air-conditioning pack 22 may be diagnosed when the comparisons indicate a water extractor temperature above the predetermined threshold and a compressor outlet temperature above the predetermined threshold. ….”;
Paragraph [0035]: “At 108, the controller 34 and/or the controller 60 may provide an indication of the fault in the air-conditioning pack 22 of the air-conditioning system 10 diagnosed at 106…”;
generating the recommendation for inspection of the identified portion of the aircraft) based on the comparison in block 106, which comprises using the sensor data, including temperature to determine the likely faulty subsystem within the air-conditioning pack 22, i.e. narrows the faulty component to heat exchanger 72 (utilizing the vehicle data-signature-map to identify a component from among the multiple components of the aircraft that is most likely causing the fault code)).

Regarding claim 4, Beaven Ramaswamy, and Kneuper teach the method of claim 1. Ramaswamy further teaches:
wherein the at least one parameter of the aircraft is indicative of turbulence of the aircraft during the flight and wherein the vehicle data-signature- map indicates a distribution of vibration of the aircraft, and the method further comprises: 
(Ramaswamy, FIG. 2: (202);
Paragraph [0040]: “The user devices 202 are equipped with sensors 204. In one or more embodiments, the accelerometers on the mobile cell phones carried with passengers on the aircraft are used to collected data. For example, the data can be used to detect in-flight turbulence signatures…”;
Paragraph [0041]: “One or more components of the system 200 can be implemented in a vehicle such as and aircraft 206… to track irregular acceleration patterns, vibration patterns…”;
Where the components of system 200 include user devices 202 capturing vibration patterns (the vehicle data-signature- map indicates a distribution of vibration of the aircraft) used to detect in-flight turbulence signature (the at least one parameter of the aircraft is indicative of turbulence of the aircraft during the flight))

determining the identified portion of the aircraft as an area of the aircraft having a vibration parameter being substantially different than distribution of the vibration parameter in the vehicle data-signature-map [for other portions of the aircraft].
(Ramaswamy, FIG. 4: (404), (408);
Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event. The comparison can indicate abnormalities in the pattern of collected sensor data which can be related to wearing system components. In one or more embodiments, the information is used to schedule replacement of system components…”;
Where in block 408, the sensor data from user devices is compared to historical data to determine abnormalities in the pattern (determining the identified portion of the aircraft as an area of the aircraft having a vibration parameter being substantially different than distribution of the vibration parameter in the vehicle data-signature-map [historically]), and where the collected sensor data is related to wearing system components used to schedule replacement of system components, i.e. in order to replace specific system components, the vibration data is associated with portions of the aircraft identified through specific components).

Additionally, Beaven further teaches:
determining the identified portion of the aircraft as an area of the aircraft having a [vibration] parameter being substantially different than distribution of the [vibration] parameter in the vehicle data-signature-map for other portions of the aircraft]
(Beaven, FIG. 4: (106);
Paragraph [0036]: “…diagnosing the fault may include diagnosing the fault with a controller 78 of the air-conditioning pack 22 when the comparisons indicate a divergence in flow between the two air-conditioning packs 22 of the aircraft 8”;
Where diagnosing the fault includes determining the flow of the air conditioning pack 22 (determining the identified portion of the aircraft as an area of the aircraft having a […] parameter) is different from the other air-conditioning pack 22 (being substantially different than distribution of the […] parameter in the vehicle data-signature-map for other portions of the aircraft)). 

Regarding claim 6, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Beaven further teaches: 
wherein the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time during the flight of the aircraft, and the method further comprises: 
(Beaven, FIG. 4: (106);
Paragraph [0019]: “...Among other things, the controller 34 and/or the controller 60 may analyze the data over time to determine drifts, trends, steps, or spikes in the operation of the air-conditioning system 10. The controller 34 and/or the controller 60 may also analyze the sensor data and diagnose faults in the air-conditioning system 10 based thereon…”;
Paragraph [0027]: “…While the transmitted data may be related to pre-flight, post-flight, and/or longest cruise, it is possible that the data may be transmitted during any number of different phases of flight of the aircraft 8…”;
Where the sensor data is gathered over time (the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time), transmitted during any number of different phases of flight (during the flight of the aircraft))

associating geographic location information for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map; 
(Beaven, 
Paragraph [0027]: “The transmitted data may be related to the pre-flight, post-flight, or longest cruise segments of the flight… While the transmitted data may be related to pre-flight, post-flight, and/or longest cruise, it is possible that the data may be transmitted during any number of different phases of flight of the aircraft 8…”;
Where the transmitted data is related to (associating the vehicle data-signature-map with) pre-flight/post-flight locations, i.e. on the ground at geographic locations or related to segments of cruise of the flight, i.e. different geographic locations corresponding to different cruise segments (geographic location information for the flight of the aircraft over the time during the flight of the aircraft))

verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map complies with the geographic location information for the flight; and 
(Beaven, FIG. 4: (104);
Paragraph [0037]: “By way of further example, different comparisons may indicate a particular fault depending on the particular phase the sensor transmitted the data…  the fault differs for data transmitted in cruise and data transmitted on the ground… data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1…”;
Where comparing the sensor data to threshold values in block 104 (verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) determines if the sensor data meets the threshold for diagnosing a fault in the particular phase of flight, associated with a geographic location (complies with the geographic location information for the flight))

based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map not complying with the geographic location information for the flight, generating and outputting the recommendation for inspection of the identified portion of the aircraft.
(Beaven, FIG. 4: (106), (108); Table 1;
Paragraph [0037]: “…data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1 below…”;
Where the sensor data is compared to thresholds in a specific phase of flight, i.e. a geographic location of the aircraft (based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) and if the threshold conditions are met (the vehicle data-signature-map not complying with the geographic location information for the flight), a fault  diagnosis is determined and an indication of the fault diagnosis is presented in block 108 (generating and outputting the recommendation for inspection of the identified portion of the aircraft)).

Regarding claim 7, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Beaven further teaches:
wherein the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time during the flight of the aircraft, and the method further comprises: 
(Beaven, FIG. 4: (106);
Paragraph [0019]: “...Among other things, the controller 34 and/or the controller 60 may analyze the data over time to determine drifts, trends, steps, or spikes in the operation of the air-conditioning system 10. The controller 34 and/or the controller 60 may also analyze the sensor data and diagnose faults in the air-conditioning system 10 based thereon…”;
Paragraph [0027]: “…While the transmitted data may be related to pre-flight, post-flight, and/or longest cruise, it is possible that the data may be transmitted during any number of different phases of flight of the aircraft 8…”;
Where the sensor data is gathered over time (the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time), transmitted during any number of different phases of flight (during the flight of the aircraft))

associating a flight plan for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map; 
(Beaven, Table 1;
Paragraph [0038]: “…the diagnosed fault may be based on derived data such as medians, minima, maximum values, standard deviations, counts above or below thresholds, change of state, correlations, etc. that may be calculated per phases of the flight of the aircraft…”;
Where the thresholds for diagnosing a fault are calculated per phases of flight of the aircraft, for example, cruise (associating a flight plan for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map) where the sensor data is required to be associated with the phase of flight in order to compare the data with the correct threshold according to the phase)

verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map complies with the flight plan for the flight; and 
(Beaven, FIG. 4: (104);
Paragraph [0037]: “By way of further example, different comparisons may indicate a particular fault depending on the particular phase the sensor transmitted the data…  the fault differs for data transmitted in cruise and data transmitted on the ground… data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1…”;
Where comparing the sensor data to threshold values in block 104 (verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) determines if the sensor data meets the threshold for diagnosing a fault in the particular phase of flight (complies with the flight plan for the flight))

based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map not complying with the flight plan for the flight, generating and outputting the recommendation for inspection of the identified portion of the aircraft.
(Beaven, FIG. 4: (106), (108); Table 1;
Paragraph [0037]: “…data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1 below…”;
Where the sensor data is compared to thresholds in a specific phase of flight (based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) and if the threshold conditions are met (the vehicle data-signature-map not complying with the flight plan for the flight), a fault  diagnosis is determined and an indication of the fault diagnosis is presented in block 108 (generating and outputting the recommendation for inspection of the identified portion of the aircraft)).

Regarding claim 10, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Ramaswamy further teaches:
wherein receiving the vehicle data-signature-map comprises receiving the vehicle data-signature-map in real time during the flight of the aircraft, and the method further comprising: 
(Ramaswamy, FIG. 4: (404);
Paragraph [0040]: “The user devices 202 are equipped with sensors 204. In one or more embodiments, the accelerometers on the mobile cell phones carried with passengers on the aircraft are used to collected data. For example, the data can be used to detect in-flight turbulence signatures…”;
Paragraph [0046]: “In one or more embodiments, the data collection and computation can be performed in real-time… It should be understood that the examples are non-limiting and other techniques can be used to trigger the data to be transferred from the user devices to the server”;
Where the sensor data from the user devices associated with passengers of the aircraft, i.e. in the aircraft is uploaded in real-time (receiving the vehicle data-signature-map in real time), as an example to illustrate data collection during the flight, to detect in-flight turbulence (during the flight of the aircraft))

based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, identifying an anomaly of the flight; and 
(Ramaswamy, FIG. 4: (408), (410);
Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event…”;
Paragraph [0058]: “At block 410, the method 400 provides for mapping the performance of the aircraft to the received sensor data. Mapping the current sensor conditions onto the performance of the aircraft can be used to inform an operator when to take action based on the historical data that has been collected over a period of time…”;
Where in block 408, sensor data is compared to historical data (based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map) to determine an aircraft event (identifying an anomaly of the flight))

adjusting, during the flight, the at least one parameter within the interior of the aircraft based on identifying the anomaly of the flight.
(Ramaswamy, FIG. 4: (410);
Paragraph [0050]: “…In an air management example, the temperature setpoint for the cabin can be compared to the temperature data from the user devices 202 of passengers in the cabin to determine if the air management system should be modified to achieve passenger comfort…”;
Where the air management system compares the temperature data from the user devices to the temperature setpoint (based on identifying the anomaly of the flight) to determine if modifying the cabin temperature is required (adjusting, during the flight, the at least one parameter within the interior of the aircraft)). 

Regarding claim 11, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Ramaswamy further teaches:
wherein the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time during the flight of the aircraft, and the method further comprises: 
(Ramaswamy, FIG. 4: (404);
Paragraph [0040]: “The user devices 202 are equipped with sensors 204. In one or more embodiments, the accelerometers on the mobile cell phones carried with passengers on the aircraft are used to collected data. For example, the data can be used to detect in-flight turbulence signatures…”;
Where the user devices 202 collect sensor data (the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft) indicative of in-flight turbulence (over time during the flight of the aircraft))

associating a flight plan and waypoints flown for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map; 
(Ramaswamy, FIG. 4: (410);
Paragraph [0045]: “…the user devices 202 can be triggered to collect sensor data based on an aircraft event… triggering mechanisms can include detecting a descent of the aircraft in the event the aircraft is landing…”;
Paragraph [0051]: “In one or more embodiments, the sensor data from the user devices 202 can be mapped to a particular aircraft using the geo-location information of the user devices 202 or the aircraft 206”;
Where the sensor data can be triggered during different phases of flight, i.e. different phases of a flight plan (associating a flight plan flown for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map), and where the sensor data is associated with geo-location information from the user devices or the aircraft itself (associating waypoints flown for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map))

based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, identifying an anomaly of the flight; 
(Ramaswamy, FIG. 4: (408);
Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event. The comparison can indicate abnormalities in the pattern of collected sensor data…”;
Where the sensor data is compared to historical data (based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map) to determine an abnormality in the pattern of sensor data (identifying an anomaly of the flight))

mapping the anomaly of the flight to the flight plan and at least one waypoint flown for the flight; and

Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event… In one or more embodiments, the information is used to schedule… rerouting a flight path in the event of detecting future in-flight turbulence”;
Where the abnormal sensor data (mapping the anomaly of the flight) is required to be associated with a flight plan and waypoint in order to schedule rerouting of a flight path (the flight plan and at least one waypoint flown for the flight))

generating and outputting, by the computing device, a recommendation for a change to the flight plan for future flights based on the anomaly of the flight.
(Ramaswamy, FIG. 4: (410);
Paragraph [0050]: “…This data can be used to re-route the aircraft 206 in the event similar turbulence is forecasted in the future to avoid passenger discomfort or anxiety…”;
Paragraph [0058]: “At block 410, the method 400 provides for mapping the performance of the aircraft to the received sensor data. Mapping the current sensor conditions onto the performance of the aircraft can be used to inform an operator when to take action based on the historical data that has been collected over a period of time…”;
Where in block 410 an operator is informed when to take action (generating and outputting, by the computing device, a recommendation) to re-route the aircraft in the future (a recommendation for a change to the flight plan for future flights ) in the event similar turbulence is forecasted (based on the anomaly of the flight)). 

Regarding claim 13, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited by claim 13, Beaven further teaches:
A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform functions comprising: 

Paragraph [0022]: “…By way of example, such machine-readable media can include RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program codes in the form of machine-executable instructions or data structures and that can be accessed by a general purpose or special purpose computer or other machine with a processor…”;
Paragraph [0023]: “…Machine-executable instructions, associated data structures, and program modules represent examples of program codes for executing steps of the method disclosed herein…”;
Where the machine-readable media (A non-transitory computer readable medium) stores machine-readable instructions (having stored thereon instructions) that can be accessed by a machine with a processor (that when executed by one or more processors of a computing device) in order to implement the methods discussed above (cause the computing device to perform functions comprising:…)).

Regarding claim 14, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above. 

Regarding claim 16, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite a system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited by claim 17, Beaven further teaches:
A system for performing maintenance on an aircraft, the system comprising: 
a computing device comprising one or more processors and a non-transitory computer readable medium having stored thereon instructions, that when executed by the one or more processors, cause the computing device to perform functions comprising: 
(Beaven, 
Paragraph [0011]: “…The controller 34 may include memory 36, the memory 36 may include random access memory (RAM), read-only memory (ROM), flash memory, or one or more different types of portable electronic memory, such as discs, DVDs, CD-ROMs, etc., or any suitable combination of these types of memory. The controller 34 may include one or more processors 38, which may be running any suitable programs…”;
Paragraph [0022]: “…By way of example, such machine-readable media can include RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program codes in the form of machine-executable instructions or data structures and that can be accessed by a general purpose or special purpose computer or other machine with a processor…”;
Paragraph [0023]: “…Machine-executable instructions, associated data structures, and program modules represent examples of program codes for executing steps of the method disclosed herein…”;
Where the controller 34 (a computing device comprising one or more processors) includes machine-readable media (non-transitory computer readable medium) storing machine-readable instructions (having stored thereon instructions) that can be accessed by a machine with a processor (that when executed by one or more processors of a computing device) in order to implement the methods discussed above (cause the computing device to perform functions comprising:…)).

Regarding claim 20, the claim limitations recite a system having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined above. 

Regarding claim 21, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Beaven further teaches:

making the determination for maintenance of the aircraft comprises making the determination for maintenance of a component in the fuselage of the aircraft.
(Beaven, FIG. 4: (108);
Paragraph [0016]: “…a controller 78, which may be located within the cockpit 16 of the aircraft 8 and may be operably coupled to the controller 34…”;
Paragraph [0035]: “At 108, the controller 34 and/or the controller 60 may provide an indication of the fault in the air-conditioning pack 22 of the air-conditioning system 10 diagnosed at 106…”;
Paragraph [0036]: “…By way of non-limiting example, in such an instance, diagnosing the fault may include diagnosing the fault with a controller 78 of the air-conditioning pack 22 when the comparisons indicate a divergence in flow between the two air-conditioning packs 22 of the aircraft 8.”;
Where at block 108 controller 34 provides an indication of the fault in air-conditioning pack 22 including controller 78 (making the determination for maintenance of the aircraft comprises making the determination for maintenance of a component), where controller 78 is located in the cockpit 16 or aircraft 8 (in the fuselage of the aircraft)).  




Claims 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven, Ramaswamy, and Kneuper as applied to claims 1 and 13 above, and in further view of Joshi et al. (PGPub No US 2018/0079520 A1), henceforth known as Joshi. 
Regarding claim 5, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Beaven further teaches:
wherein the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time during the flight of the aircraft, and the method further comprises: 

Paragraph [0019]: “...Among other things, the controller 34 and/or the controller 60 may analyze the data over time to determine drifts, trends, steps, or spikes in the operation of the air-conditioning system 10. The controller 34 and/or the controller 60 may also analyze the sensor data and diagnose faults in the air-conditioning system 10 based thereon…”;
Paragraph [0027]: “…While the transmitted data may be related to pre-flight, post-flight, and/or longest cruise, it is possible that the data may be transmitted during any number of different phases of flight of the aircraft 8…”;
Where the sensor data is gathered over time (the vehicle data-signature-map is indicative of the distribution of the at least one parameter within the interior of the aircraft over time), transmitted during any number of different phases of flight (during the flight of the aircraft))

associating [weather] information for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map; 
(Beaven, Table 1;
Paragraph [0038]: “…the diagnosed fault may be based on derived data such as medians, minima, maximum values, standard deviations, counts above or below thresholds, change of state, correlations, etc. that may be calculated per phases of the flight of the aircraft…”;
Where the thresholds for diagnosing a fault are calculated per phases of flight of the aircraft, for example, cruise (associating a […] information for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map) where the sensor data is required to be associated with the phase of flight in order to compare the data with the correct threshold according to the phase)

verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map complies with the [weather] information for the flight; and 
(Beaven, FIG. 4: (104);
By way of further example, different comparisons may indicate a particular fault depending on the particular phase the sensor transmitted the data…  the fault differs for data transmitted in cruise and data transmitted on the ground… data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1…”;
Where comparing the sensor data to threshold values in block 104 (verifying whether the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) determines if the sensor data meets the threshold for diagnosing a fault in the particular phase of flight (complies with the […] information for the flight))

based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map not complying with the [weather] information for the flight, generating and outputting the recommendation for inspection of the identified portion of the aircraft.
(Beaven, FIG. 4: (106), (108); Table 1;
Paragraph [0037]: “…data at a certain phase of aircraft operation may indicate a particular diagnosis as shown in Table 1 below…”;
Where the sensor data is compared to thresholds in a specific phase of flight (based on the distribution of the at least one parameter within the interior of the aircraft on the vehicle data-signature-map) and if the threshold conditions are met (the vehicle data-signature-map not complying with the […] information for the flight), a fault  diagnosis is determined and an indication of the fault diagnosis is presented in block 108 (generating and outputting the recommendation for inspection of the identified portion of the aircraft)).

The combination of Beaven, Ramaswamy, and Kneuper fails to explicitly teach associating weather information for the flight of the aircraft, verifying […] the vehicle data-signature-map complies with the weather information for the flight, and […] the vehicle data-signature-map not complying with the weather information for the flight […].


associating weather information for the flight of the aircraft [over the time during the flight of the aircraft with the vehicle data-signature-map]; 
(Joshi, FIG. 2: (208);
Paragraph [0016]: “Referring to FIG. 2, there is illustrated an embodiment of a method 200 for detecting inclement weather via an aircraft engine, such as engine 10. At step 202, vibration levels of the engine are monitored… the vibration levels are monitored continuously, using one or more measuring device such as vibration sensors… there may be a plurality of sensors positioned throughout the engine, some adjacent to the fan 12, others along the shaft 28, and yet others around an outer periphery… they may be used comparatively to validate a determined vibration level”;
Where FIG. 2 illustrates a method of detecting inclement weather (associating weather information for the flight of the aircraft) using continuously monitored vibration levels (over the time during the flight of the aircraft) from a plurality of vibration sensors at various locations that are compared against each other (with the vehicle data-signature-map))

verifying [whether the distribution of the at least one parameter… of the aircraft on] the vehicle data-signature-map complies with the weather information for the flight; and 
(Joshi, FIG. 2;
Paragraph [0019]: “When an increase in vibration levels beyond a threshold has been detected, an alert mode is triggered at step 204. The alert mode causes at least one predetermined performance parameter to be monitored, as per step 206, in order to confirm an inclement weather condition. The inclement weather condition must be detected before triggering a corrective response to be applied to the engine 10”;
Where the method 200 determines that the increased vibration levels (verifying [whether the distribution of the at least one parameter… of the aircraft on] the vehicle data-signature-map) coincide with inclement weather conditions (complies with the weather information for the flight))

 [… the distribution of the at least one parameter… of the aircraft on] the vehicle data-signature-map not complying with the weather information for the flight, […].
(Joshi, FIG. 2;
Paragraph [0025]: “…inclement weather is typically preceded by an ingested turbulence on the fan 12 of the engine 10, which results in an increase in the vibration levels of the fan 12. However, these specific vibrations differ from vibrations due to engine imbalance, which may be encountered due to a blade-off event or to the wear and tear of the fan 12. In some embodiments, the two types of engine vibrations are differentiated based on a direction of impingement of the vibrations. …”;
Where the method 200 differentiates between vibrations from turbulence and vibrations from wear and tear, e.g. engine imbalance ([… the distribution of the at least one parameter… of the aircraft on] the vehicle data-signature-map not complying with the weather information for the flight) where the vibrations from the engine imbalance do not comply with the turbulence conditions, i.e. weather information). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven, Ramaswamy, and Kneuper with the feature of associating weather information and determining whether the vehicle data-signature-map complies with the weather information of Joshi so that “…Vibration data may thus be obtained using, for example, a tri-axial accelerometer, and processed to determine a direction of action so as to consider only vibrations due to incident turbulence” (Joshi, Paragraph [0025]) , in other words, only vibration data due to turbulence, i.e. weather conditions is used to enact a corrective weather response, removing false positives. 

Regarding claim 12, Beaven, Ramaswamy, and Kneuper teach the method of claim 11. Ramaswamy further teaches:
(i) mapping the anomaly of the flight to the flight plan and the at least one waypoint flown for the flight, and 

Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event… In one or more embodiments, the information is used to schedule… rerouting a flight path in the event of detecting future in-flight turbulence”;
Where the abnormal sensor data (mapping the anomaly of the flight) is required to be associated with a flight plan and waypoint in order to schedule rerouting of a flight path (the flight plan and at least one waypoint flown for the flight))

(ii) generating and outputting, by the computing device, the recommendation for the change to the flight plan for future flights based on the anomaly of the flight.
(Ramaswamy, FIG. 4: (410);
Paragraph [0050]: “…This data can be used to re-route the aircraft 206 in the event similar turbulence is forecasted in the future to avoid passenger discomfort or anxiety…”;
Paragraph [0058]: “At block 410, the method 400 provides for mapping the performance of the aircraft to the received sensor data. Mapping the current sensor conditions onto the performance of the aircraft can be used to inform an operator when to take action based on the historical data that has been collected over a period of time…”;
Where in block 410 an operator is informed when to take action (generating and outputting, by the computing device, a recommendation) to re-route the aircraft in the future (a recommendation for a change to the flight plan for future flights ) in the event similar turbulence is forecasted (based on the anomaly of the flight)). 

The combination of Beaven, Ramaswamy, and Kneuper fails to explicitly teach as a whole associating weather information for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map, based on the anomaly of the flight occurring during a weather condition as indicated by the weather information, associating the anomaly of the flight with the weather condition, and based on the anomaly of the flight occurring at times other than the weather condition […]. 

However, in the same field of endeavor, Joshi teaches:
associating weather information for the flight of the aircraft over the time during the flight of the aircraft with the vehicle data-signature-map; 
(Joshi, FIG. 2: (208);
Paragraph [0016]: “Referring to FIG. 2, there is illustrated an embodiment of a method 200 for detecting inclement weather via an aircraft engine, such as engine 10. At step 202, vibration levels of the engine are monitored… the vibration levels are monitored continuously, using one or more measuring device such as vibration sensors… there may be a plurality of sensors positioned throughout the engine, some adjacent to the fan 12, others along the shaft 28, and yet others around an outer periphery… they may be used comparatively to validate a determined vibration level”;
Where FIG. 2 illustrates a method of detecting inclement weather (associating weather information for the flight of the aircraft) using continuously monitored vibration levels (over the time during the flight of the aircraft) from a plurality of vibration sensors at various locations that are compared against each other (with the vehicle data-signature-map))

based on the anomaly of the flight occurring during a weather condition as indicated by the weather information, associating the anomaly of the flight with the weather condition; and 
(Joshi, FIG. 2;
Paragraph [0019]: “When an increase in vibration levels beyond a threshold has been detected, an alert mode is triggered at step 204. The alert mode causes at least one predetermined performance parameter to be monitored, as per step 206, in order to confirm an inclement weather condition. The inclement weather condition must be detected before triggering a corrective response to be applied to the engine 10”;
Where the method 200 triggers a corrective response only if the increased vibration levels are attributed to weather (associating the anomaly of the flight with the weather condition) based on the increased vibration levels coinciding with inclement weather (based on the anomaly of the flight occurring during a weather condition as indicated by the weather information))

based on the anomaly of the flight occurring at times other than the weather condition, 
(Joshi, FIG. 2: (206);
Paragraph [0019]: “… The alert mode causes at least one predetermined performance parameter to be monitored, as per step 206, in order to confirm an inclement weather condition. The inclement weather condition must be detected before triggering a corrective response to be applied to the engine 10”;
Where the method 200 determines whether to trigger a corrective response based on whether the increase in vibrations (based on the anomaly of the flight) coincides with inclement weather, i.e. based on if the increase in vibrations does not coincide with inclement weather (based on the anomaly of the flight occurring at times other than the weather condition)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven, Ramaswamy, and Kneuper with the feature of associating weather information and determining whether the vehicle data-signature-map coincides with a weather condition based on the weather information of Joshi so that “…Vibration data may thus be obtained using, for example, a tri-axial accelerometer, and processed to determine a direction of action so as to consider only vibrations due to incident turbulence” (Joshi, Paragraph [0025]), in other words, only vibration data due to turbulence, i.e. weather conditions is used to enact a corrective weather response, removing false positives. 

Regarding claim 15, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above. 


Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven, Ramaswamy, and Kneuper as applied to claims 1 and 17 above, and in further view of Deker et al. (PGPub No US 2008/0195264 A1), henceforth known as Deker. 
Regarding claim 8, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Ramaswamy further teaches:
wherein receiving the vehicle data-signature-map comprises receiving the vehicle data-signature-map in real time during the flight of the aircraft, and the method further comprising: 
(Ramaswamy, FIG. 4: (404);
Paragraph [0040]: “The user devices 202 are equipped with sensors 204. In one or more embodiments, the accelerometers on the mobile cell phones carried with passengers on the aircraft are used to collected data. For example, the data can be used to detect in-flight turbulence signatures…”;
Paragraph [0046]: “In one or more embodiments, the data collection and computation can be performed in real-time… It should be understood that the examples are non-limiting and other techniques can be used to trigger the data to be transferred from the user devices to the server”;
Where the sensor data from the user devices associated with passengers of the aircraft, i.e. in the aircraft is uploaded in real-time (receiving the vehicle data-signature-map in real time), as an example to illustrate data collection during the flight, to detect in-flight turbulence (during the flight of the aircraft))

based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, identifying an anomaly of the flight; and 
(Ramaswamy, FIG. 4: (408), (410);
Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event…”;
Paragraph [0058]: “At block 410, the method 400 provides for mapping the performance of the aircraft to the received sensor data. Mapping the current sensor conditions onto the performance of the aircraft can be used to inform an operator when to take action based on the historical data that has been collected over a period of time…”;
Where in block 408, sensor data is compared to historical data (based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map) to determine an aircraft event (identifying an anomaly of the flight))

The combination of Beaven, Ramaswamy, and Kneuper fails to explicitly teach adjusting an operational parameter of an engine of the aircraft to modify the flight of the aircraft based on identifying the anomaly of the flight. 

However, in the same field of endeavor, Deker teaches:
adjusting an operational parameter of an engine of the aircraft to modify the flight of the aircraft based on identifying the anomaly of the flight.
(Deker, Paragraphs [0040]-[0045]: 
“…The method of automatically managing the flight of an aircraft in turbulent air according to the invention… comprises the following steps:
the acquisition of the data relating to a turbulence…
the determination of an optimal turbulence speed…
the measurement of a deviation Δ between the current speed Vc and the turbulence speed Vt…
the comparison between the deviation Δ and a maximum deviation value Δmax…
the iteration k times of the previous three steps, to determine whether the deviation Δ is greater than the maximum deviation Δmax for the kth consecutive time…”;
Paragraph [0047]: “... When the pilot activates the turbulence mode, the controlled thrust (N1 or EPR according to engine type) changes towards the value that makes it possible to hold the speed in turbulent air, dependent on the mass and the altitude of the aircraft….”;
adjusting an operational parameter of an engine of the aircraft) to hold speed in turbulent air (to modify the flight of the aircraft) based on identifying that the deviation between the current speed and the turbulence speed consecutively exceeds a maximum deviation, i.e. determining a turbulence event (based on identifying the anomaly of the flight)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven, Ramaswamy, and Kneuper with the feature of adjusting an operational parameter of an engine based on identifying the anomaly of the flight of Deker because “It is necessary to reduce the speed of the airplane to a so-called turbulence speed so as, on the one hand, to attenuate the vibrations of the airplane that are disliked by passengers and, on the other hand, to avoid structural embrittlement or sometimes breakage” (Deker, Paragraph [0009]). 

Regarding claim 9, Beaven, Ramaswamy, and Kneuper teach the method of claim 1. Ramaswamy further teaches:
wherein receiving the vehicle data-signature-map comprises receiving the vehicle data-signature-map in real time during the flight of the aircraft, and the method further comprising: 
(Ramaswamy, FIG. 4: (404);
Paragraph [0040]: “The user devices 202 are equipped with sensors 204. In one or more embodiments, the accelerometers on the mobile cell phones carried with passengers on the aircraft are used to collected data. For example, the data can be used to detect in-flight turbulence signatures…”;
Paragraph [0046]: “In one or more embodiments, the data collection and computation can be performed in real-time… It should be understood that the examples are non-limiting and other techniques can be used to trigger the data to be transferred from the user devices to the server”;
Where the sensor data from the user devices associated with passengers of the aircraft, i.e. in the aircraft is uploaded in real-time (receiving the vehicle data-signature-map in real time), as an example to illustrate data collection during the flight, to detect in-flight turbulence (during the flight of the aircraft))

based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map, identifying an anomaly of the flight; and 
(Ramaswamy, FIG. 4: (408), (410);
Paragraph [0057]: “Block 408 provides responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event…”;
Paragraph [0058]: “At block 410, the method 400 provides for mapping the performance of the aircraft to the received sensor data. Mapping the current sensor conditions onto the performance of the aircraft can be used to inform an operator when to take action based on the historical data that has been collected over a period of time…”;
Where in block 408, sensor data is compared to historical data (based on the differences of the vehicle data-signature-map as compared to the previous vehicle data-signature-map) to determine an aircraft event (identifying an anomaly of the flight))

The combination of Beaven, Ramaswamy, and Kneuper fails to explicitly teach adjusting an operational parameter of the aircraft to modify the flight of the aircraft based on identifying the anomaly of the flight.

However, in the same field of endeavor, Deker teaches:
adjusting an operational parameter of the aircraft to modify the flight of the aircraft based on identifying the anomaly of the flight.
(Deker, Paragraphs [0040]-[0045]: 
“…The method of automatically managing the flight of an aircraft in turbulent air according to the invention… comprises the following steps:
the acquisition of the data relating to a turbulence…
the determination of an optimal turbulence speed…
the measurement of a deviation Δ between the current speed Vc and the turbulence speed Vt…
the comparison between the deviation Δ and a maximum deviation value Δmax…
the iteration k times of the previous three steps, to determine whether the deviation Δ is greater than the maximum deviation Δmax for the kth consecutive time…”;
Paragraph [0047]: “... When the pilot activates the turbulence mode, the controlled thrust (N1 or EPR according to engine type) changes towards the value that makes it possible to hold the speed in turbulent air, dependent on the mass and the altitude of the aircraft….”;
Where in turbulence mode, the thrust of the engine is adjusted (adjusting an operational parameter of the aircraft) to hold speed in turbulent air (to modify the flight of the aircraft) based on identifying that the deviation between the current speed and the turbulence speed consecutively exceeds a maximum deviation, i.e. determining a turbulence event (based on identifying the anomaly of the flight)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of performing maintenance on an aircraft of Beaven, Ramaswamy, and Kneuper with the feature of adjusting an operational parameter of the aircraft based on identifying the anomaly of the flight of Deker because “It is necessary to reduce the speed of the airplane to a so-called turbulence speed so as, on the one hand, to attenuate the vibrations of the airplane that are disliked by passengers and, on the other hand, to avoid structural embrittlement or sometimes breakage” (Deker, Paragraph [0009]). 

Regarding claim 18, the claim limitations recite a system having limitations similar to those of claim 8 and therefore is rejected on the same basis, as outlined above. 

Regarding claim 19, the claim limitations recite a system having limitations similar to those of claim 9 and therefore is rejected on the same basis, as outlined above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fagan et al. (PGPub No US 2018/0281990 A1) teaches a method and a distributed architecture for representing a location of a fault in an aircraft cabin. A controller detects that an event of a system of the aircraft cabin corresponding to a fault has occurred and determines which aircraft cabin section amongst a plurality of aircraft cabin sections is associated with the system for which the event corresponding to the fault has occurred. The fault is displayed using a graphical user interface (GUI) component representing at least a portion of the aircraft cabin comprising at least some of the plurality of aircraft cabin sections and (ii) a visual indication identifying the aircraft cabin section associated with the system for which the event corresponding to the fault has occurred.

Mesguen et al. (PGPub No US 2015/0217857 A1) teaches methods and systems for managing an aircraft's systems through a dedicated interface. An interactive interface configured for managing an aircraft system displays at least one or more graphic object representing at least one or more system components, displays at least one or more energy flow icon representing the direction of circulation of an energy flow, and interacts with the at least one or more system component through a user action on the at least one or more graphic object.

Escobar et al. (PGPub No US 2020/0079524 A1) teaches a passenger cabin monitoring system includes infrared cameras disposed in respective passenger rest compartments, a flight attendant information system including at least one display and at least one speaker, and a computing device in communication with the infrared cameras and the flight attendant information system. The computing device is configured to detect a temperature of a portion of passenger rest compartment based on one or more thermal images generated by a respective infrared camera of the passenger rest compartment. The computing device is further configured to compare the temperature of the portion of the passenger rest compartment with a predetermined critical temperature and provide an audible alert and/or a visual alert via the flight attendant information system to indicate a critical status of the passenger rest compartment when the temperature of the portion of the passenger rest compartment is above the predetermined critical temperature.

Knight et al. (FR 3011115 A1) teaches a method for displaying on a screen a parameterizable by a multivariable algorithm to provide an understanding of an effect of variables on the parameter, the method comprising displaying (102) on a first portion of the screen, a graphical representation of the parameter during a first period of time and, together with the display of the graphical representation of the parameter, the display (104), on a second part of the screen different from the first part, a graphical representation corresponding to the parameter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668